OFFICE     OF THE AlT’ORNEY GENERAL               OF TEXAS
                                      AUSTIN




iionorabl~     C. Ii.    Caraeu
state Auditor
Auatla, TaAr




                                                     ination    or r*venkwa
                                                   at ot adoquatr ront.8,
                                                pey prlncipd ana intar-
                                               l a h a ll b e r a g la ta r e4 in




                                     adtio. m rhatlmr or not tha aboto
                                    rtatut8 ropuiroa y 41pp-0~~101 all
                   8 108uud by the Board oi kegunta   of the
       Ytate Taaohera' Collogom u&or the authority    of Arti-
       a10 1gO36, or my other statute lth o r ir la t&m
                                                     g   ir-
       Iuaaoe of ?OVOPUO boa&r othrr than Artlola   8909a.
                        "If   thm   abort   quoted    8tstutr    rrquinr my
       approval     or rowum          bonde under lny or all
                                                    or tha
       8tmtutoa wMmyisin(r                  of mv8nue bondr,
                                        tha lamanor
         lema adrim Or upon what   lniorvtion   I rhall rely
       ftn dotrrdaiAi$ rhrthur tlu rev~num *show a ruaonablo
       prmert of daquato    Nat8, laoom, tow or ohargem'
                                                                         Lm
                                                             ,:.
                                                             ..“   330
Honorable 0. 8. OPTLL~III,
                         pag8 8




     to pay prinoipal and iBtere8t on tha bondr. Where
     rovoaue bond8 ara 1Sru8d for the oon8truotioa o? a
     BOW do?mitory or oth8r faoillt~, th8?8 la no rooord
     0r r8r8nue8 ior ma to lxaaiao and the only lxaalna-
     tiOn that I: 086 R8kO i8 &WO8pMtiVO lNVOBU88. UBdO?
     the rtatuta, plea80 adV188 m8 ii I may lagally ap-
     proro the irruanoa of rwenu8 bond8 baaed upon my
     lX8d.B a tiO OtB l8tifMt.8 flUB18h.d by th8 BU8iU888
     Managa? of tha ooll8g8 in~olrod and oi the arohltrot
     in ohargr OS ths pro500t.a


                   &plying to the above, you arm Adti8Oa that it 18
ou? oplnlon that the quoted language iron 8OOtiOB 'Iof A?tlOl8
29098 applier only to the bond8 188Uad pur8uant to tho pror181onr
ot that a?tiole, othorw188 we should hare to hold that it applied
to bOBd8 188~86 by the rweral     River Authorltier, to rutemu  bond8
188ued by OitiO8 and tOWI and to fuV.nuO bonds 188Ued by any
politioal rubdiririon    authorleed to 188~ rovenuo bondr. Art1018
ZOO98 18 the only artlolr rhloh authoris      Board8 ot ROgSnt8 to
8UpplCm8nt th8 pledged iBoOm from looal WdS       of thr Collage
in oa8e8 of lniergenoy,,  and it eridrntly wa8 for thr ptuposo o?
protooting auoh looal fund8 that the prOVi8iOB requiring th8
Stat8 Auditor to approro 881~8*'aitSra nlX8dM tiOB of r8mnue8
rhloh 8h0W a rearonabl8 prorpeot oi adSquat rentl, lnooma, ie88
or oharge8 to par prinoipal and 1Bterert* War 1B8erted fn the
law.
                We think tou may legally lpprov8 re?enuo bond8
baa86 upon your 8xamination o? OStiUUlte8 fWl8hed  by the BU81-
BOBI Wage?   of the oollage lnrolred and of the arohiteot In
ohargo of the projrot in the ab8eaor oi anr maeonable doubt
a8 to th8 OolT8OtB8S8 Oi 8UOh OItiMt88.



                                      U’TORWEY OJLWElULOF TEXAS



                                                    0. r. GlbSOB
                                                       A88i8tMt